                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

ROBERT D. SMITH,                           )
Plaintiff,                                 )
                                           )
v.                                         )       Case No: 3:18-cv-00225
                                           )       Judge Campbell
JIM COCHRAN,                               )       Magistrate Judge Frensley
Defendant                                  )

              ORDER GRANTING PLAINTIFF’S VOLUNTARY NONSUIT

       Plaintiff, Robert D. Smith, having given notice of voluntary dismissal of the Complaint

against Jim D. Cochran, it is

       ORDERED, ADJUDGED AND DECREED that this cause be and the same hereby is

dismissed against Jim D. Cochran without prejudice, with costs taxed to the Plaintiff for which

execution may issue, if necessary.

       ENTERED THIS _____ day of ___________________, 2019.



                                                   ____________________________________
                                                   United States District Court Judge

APPROVED FOR ENTRY:




s/ Jonathan Jackson Pledger
Jonathan Jackson Pledger, 021922
Of Counsel, The Waterford Law Group, PLLC
PO Box 1089
Franklin, Tennessee 37067
615-479-3011 – Telephone
615-823-2937 – Facsimile
jpledger@waterfordlaw.com




     Case 3:18-cv-00225 Document 22 Filed 02/11/19 Page 1 of 2 PageID #: 91
                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he has transmitted a true and exact copy of the
foregoing document to John D. Kitch, Esquire at jdkitch@cclawtn.com and Murtaza Sutarwalla,
Esquire at murtaza@eslawpartners.com ad George Edwards, III at geroge@eslawpartners.com,
attorneys for Defendant on this 11th day of February, 2019.


                                                 s/ Jonathan Jackson Pledger
                                                 Jonathan Jackson Pledger




    Case 3:18-cv-00225 Document 22 Filed 02/11/19 Page 2 of 2 PageID #: 92
